Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/17/2022 has been entered.
 
Response to Amendment
	This Non-Final rejection is filed in response to Request for Continued Examination (RCE) filed 03/17/2022. 
	Claims 1, 6, 14, 21-22, and 22 are amended. 
	Claim objection to Claim 6 is respectfully withdrawn in light of the amendments.
	Claims 1, 3-6, 14, and 17-30 remain pending. 

Response to Arguments
	Argument 1, Applicant argues in Applicant Arguments/Remarks Made in an Amendment filed 02/18/2022,  pg. 10-15, that Choi does not teach, “analyzing, by the terminal, message content to determine an important unread message and an unimportant unread message; in response to a first operation from a user on the terminal, simultaneously displaying first content of a first unread message and second content of a second unread message on a first user interface of the terminal, wherein the first content comprises a first source of the first unread message and at least a first portion of a first textual message from the first source, wherein the second content comprises a second source of the second unread message and at least a second portion of a second textual message from the second source”.
	Response to Argument 1, the examiner respectfully disagrees. Upon further examination it is found that Choi teaches in para. [0110], that the controller 180 can prioritize notification messages from a particular person in the following order: SMS, MMS, and emails. Thus the BRI for the limitation, “analyzing, by the terminal, message content to determine an important unread message and an unimportant unread message”, encompasses how message content is analyzed to determine if a message is of an SMS, MMS, or email type, wherein the message is determined to be an important message as SMS type message content is the top prioritized notification, and unimportant messages encompasses a less prioritized MMS type message content. It is further noted that the BRI for limitation of, “wherein the first content comprises a first source of the first unread message and at least a first portion of a first textual message from the first source, wherein the second content comprises a second source of the second unread message and at least a second portion of a second textual message from the second source”, encompasses how in Figs. 12 and 19 that all unread notification messages may display information related to the specific source, such as a message application, email application, or the name of the source user who sent the message, as well as a portion of the message displaying the time the text message was received. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 14, 17-19, & 26-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication NO. 20150177970 “Choi”.
Claim 1:
Choi teaches a message processing method implemented by a terminal, comprising:	 analyzing, by the terminal, message content to determine an important unread message and an unimportant unread message (i.e. para. [0110], “the controller 180 can prioritize notification messages from a particular person in the following order: SMS, MMS, and emails”, wherein the BRI to determine an important unread message encompasses how message content being of an SMS type is determined to be important as SMS type message content is the top prioritized notification, and the BRI for unimportant messages encompasses a less prioritized MMS type message content);	 in response to a first operation from a user on the terminal, simultaneously displaying first content of a first unread message and second content of a second unread message on a first user interface of the terminal (i.e. para. [0126], Fig. 12, “upon receiving a drag input on a specific one Ic of at least one indicator Ia to Ie displayed in the specific area S, the controller 180 can display a given number of notification messages corresponding to the specific indicator Ic in the specific area”, wherein the notification bar displays content from multiple unread push notification messages simultaneously), wherein the first content comprises a first source of the first unread message and at least a first portion of a first textual message from the first source, wherein the second content comprises a second source of the second unread message and at least a second portion of a second textual message from the second source (i.e. it is noted in Fig. 12, 19, that all unread notifications contain some but not all content information related to the unread messages such as the source application type and portion of the message displaying the time received), wherein the first unread message is the important unread message, wherein the second unread message is the unimportant unread message (i.e. para. [0113], “notification messages satisfying a predetermined condition may be designated as important”, wherein it is noted that the first notification bar is capable of displaying messages in a particular order, wherein an SMS type content message may be displayed first and an MMS type content message may be displayed second), and wherein the first user interface is a first drop-down message notification bar (i.e. para. [0114], Fig. 3, “display a notification bar along the sliding trajectory (S220)”, wherein if a user inputs a slide from top to bottom of a device the notification bar will drop down from top of a device’s screen) or a first HiBoard;	 and after the first user interface is exited, in response to a second operation from the user on the terminal (i.e. para. [0136], FIG. 18(a), upon receiving a sliding input from one side of the notification bar NB toward the opposite side, the controller 180 can hide the notification bar NB), automatically avoiding  displaying the second content of the second unread message on a second user interface without user interference when the first unread message and the second unread message are still unread messages(i.e. para. [0138], Fig. 19(b), The controller 180 can display at least either notification messages that have not been displayed, unread notification messages, unread important notification messages, or saved notification messages on the notification bar NB), wherein the second user interface is a second drop-down message notification bar (i.e. Fig. 19(b), notification bar NB) or a second HiBoard.  

Claim 3:
Choi teaches the message processing method of claim 1, further comprising:  
determining that the first unread message is the important unread message;	determining that the second unread message is the unimportant unread message (i.e. para. [0130], “the controller 180 can designate notification messages satisfying a predetermined condition as important”, wherein unimportant unread messages are equivalent to notification messages that do not satisfy a predetermined condition);	 and displaying the first content of the first unread message instead of the second content of the second unread message on the second user interface of the terminal (i.e. para. [0138], Fig. 19, “The controller 180 can display at least either notification messages that have not been displayed, unread notification messages, unread important notification messages”, wherein the controller may display unread important notifications instead of unread notifications).  

Claim 4:
Choi teaches the message processing method of claim 3, 
	wherein determining that the first unread message is the important unread message comprises determining, based on at least one of a source function of the first unread message, a source application of the first unread message (i.e. para. [0110, 128], controller 180 can prioritize notification messages concerning frequent correspondents and frequently used applications by taking usage into account when determining priorities of notification messages), or whether the first unread message comprises a preset field, that the first unread message is the important (i.e. para. [0111], notification messages satisfying a predetermined condition may be designated as important) unread message (i.e. para. [0138], unread important notification messages).  

Claim 5:
Choi teaches the message processing method of claim 3, 
wherein determining that the second unread message is the unimportant unread message comprises: determining, based on at least one of a source function of the second unread message, a source application of the second unread message i.e. para. [0110], controller 180 can prioritize notification messages concerning frequent correspondents and frequently used applications by taking usage into account when determining priorities of notification messages), or whether the second unread message comprises a preset field, that the second unread message is the unimportant (i.e. para. [0111], “notification messages satisfying a predetermined condition may be designated as important”, wherein unimportant is equivalent to a message is not designated as important) unread message (i.e. para. [0138], unread notification messages).  

Claim 14:
Claim 14 is the apparatus claim with limitations similar to Claim 1 and is rejected for similar reasons. 

Claim 17:
 Claim 17 is the apparatus claim with limitations similar to Claim 3 and is rejected for similar reasons. 

Claim 18:
 Claim 18 is the apparatus claim with limitations similar to Claim 4 and is rejected for similar reasons. 

Claim 19:
Claim 19 is the apparatus claim with limitations similar to Claim 5 and is rejected for similar reasons. 

Claim 26:
Choi teaches the message processing method of claim 1.
 wherein the first content of the first unread message comprises some, but not all, content of the first unread message, and wherein the second content of the second unread message comprises some, but not all, content of the second unread message (i.e. it is noted in Fig. 12, 19, that all unread notifications contain some but not all content information related to the unread messages such as the source application type and time received).  

Claim 27:
Choi teaches the message processing method of claim 1, 
wherein the first content of the first unread message comprises all content of the first unread message, and wherein the second content of the second unread message comprises all content of the second unread message (i.e. para. [0134], Fig. 17, “the controller 180 can enlarge the display area of the first notification message S1”, wherein it is noted that Choi is capable of displaying the whole content of a unread notification message on an enlarged display area).
  
Claim 28:
Choi teaches the message processing method of claim 1, further comprising: displaying the first source of the first unread message; and
displaying the second source of the second unread message (i.e. it is noted in Fig. 12, 19, & 24, that both important and unimportant unread notifications contain display an icon depicting the source application type).  

Claim 29:
Choi teaches the message processing method of claim 28, 
wherein the first source comprises a first number associated with the first unread message, and wherein the second source comprises a second number associated with the second unread message (i.e. it is noted in Fig. 12, 19, & 24, that both important and unimportant unread notifications contain a number depicting the time the notification was received).  

Claim 30:
Choi teaches the message processing method of claim 28, 
wherein the first source comprises a first indication of a first sender of the first unread message, and wherein the second source comprises a second indication of a second sender of the second unread message (i.e. it is noted in Fig. 12, 24, that unread notifications messages contain names from a first sender “Kim” and second sender “Lee”).   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 20150177970 “Choi”, as applied to claims 1, 14, & 21 above, and further in view of U.S. Patent Application Publication NO. 20180335939 “Karunamuni”.
Claim 6:
Choi teaches the message processing method of claim 1, wherein before automatically avoid displaying the second content of the second unread message on the second user interface without the user interference (i.e. para. [0138], “the controller 180 can automatically slide the notification bar NB and display it on the touch screen 151. The controller 180 can display at least either notification messages that have not been displayed, unread notification messages, unread important notification messages, or saved notification messages on the notification bar N”, wherein the controller displaying unread important notifications instead of unread notifications), 
	While Choi teaches automatically avoiding displaying the second content of the second unread message on the second user interface without the user interference, Choi does not explicitly teach the message processing method further comprises
	determining that the second operation occurs after a preset duration elapses after the first user interface is exited
However, Karunamuni teaches
determining that the second operation occurs after a preset duration that elapses (i.e. para. [0425], FIGS. 5A40-5A45, the second rightward swipe gesture is detected after a threshold amount of time of the first rightward swipe gesture) after the first user interface is exited (i.e. para. [0425], FIGS. 5A40-5A45, the initially displayed application (e.g., the web browser application) is redisplayed in response to the second rightward swipe gesture). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add determining that the second operation occurs after a preset duration that elapses after the first user interface is exited to Choi’s display of a different notification bar when a notification bar is reopened, with the detection of an action within a certain period of time after exiting a first user interface as taught by Karunamuni. One would have been motivated to combine Karunamuni with Choi, and would have had a reasonable expectation of success, in order to reduce the number of steps needed to return to a previous user interface of the user's choice (Karunamuni, para. [0425]).

Claim 20:
Claim 20 is the apparatus claim with limitations similar to Claim 6 and is rejected for similar reasons. 

Claims 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 20150177970 “Choi”, and further in view of U.S. Patent Application Publication NO. 20160132132 “Li”.
Claim 21:
Choi teaches a message processing method implemented by a terminal, comprising:	 Choi teaches a message processing method implemented by a terminal, comprising:	 analyzing, by the terminal, message content to determine an important unread message and an unimportant unread message (i.e. para. [0110], the controller 180 can prioritize notification messages from a particular person in the following order: SMS, MMS, and emails”, wherein the BRI to determine an important unread message encompasses how message content being of an SMS type is determined to be important as SMS type message content is the top prioritized notification, and the BRI for unimportant messages encompasses a less prioritized MMS type message content);	 in response to a first operation from a user on the terminal, simultaneously displaying first content of a first unread message and second content of a second unread message on a first user interface of the terminal (i.e. para. [0126], Fig. 12, “upon receiving a drag input on a specific one Ic of at least one indicator Ia to Ie displayed in the specific area S, the controller 180 can display a given number of notification messages corresponding to the specific indicator Ic in the specific area”, wherein the notification bar displays content from multiple unread push notification messages simultaneously), wherein the first content comprises a first source of the first unread message and at least a first portion of a first textual message from the first source, wherein the second content comprises a second source of the second unread message and at least a second portion of a second textual message from the second source (i.e. it is noted in Fig. 12, 19, that all unread notifications contain some but not all content information related to the unread messages such as the source application type and portion of the message displaying the time received), wherein the first unread message is the important unread message, wherein the second unread message is the unimportant unread message (i.e. para. [0113], “notification messages satisfying a predetermined condition may be designated as important”, wherein it is noted that the first notification bar is capable of displaying messages in a particular order, wherein an SMS type content message may be displayed first and an MMS type content message may be displayed second), and wherein the first user interface is a first drop-down message notification bar (i.e. para. [0114], Fig. 3, “display a notification bar along the sliding trajectory (S220)”, wherein if a user inputs a slide from top to bottom of a device the notification bar will drop down from top of a device’s screen) or a first HiBoard; and
when the first user interface is not exited (i.e. para. [0107], Fig. 7, the controller 180 can update the notification messages in the specific area S either in chronological order or in an order that satisfies a predetermined condition), in response to a second operation from the user on the terminal, stopping displaying the second content of the second unread message and maintaining displaying the first content of the first unread message on the first user interface of the terminal when the first unread message and the second unread message are still unread messages (i.e. para. [0109], Fig. 7, “the controller 180 can select notification messages for the second direction in an order that satisfies a predetermined condition, and upon detecting the receipt of a drag input in the second direction in the specific area S, may select some of the notification messages that have not been displayed in the specific area S, in an order that satisfies a predetermined condition”, wherein in a case where a mix of high and low priority notifications are displayed in Fig 7(a), the controller may reorder notifications in an order that stops displaying low priority notifications and orders only the highest priority notifications to be displayed in Fig. 7(b)),
While Choi teaches the second operation, Choi does not explicitly teach
wherein the second operation is one of the following operations: shaking the terminal by a preset amplitude, for a preset quantity of times, or for preset duration; tapping a preset virtual button on the terminal; or sending preset audio information to the terminal.  
However, Li teaches
wherein the second operation is one of the following operations: shaking the terminal by a preset amplitude, for a preset quantity of times, or for preset duration; tapping a preset virtual button on the terminal (i.e. para. [0035], Fig. 2, a user uses hand to grab the phone and shakes it lightly or uses finger to tap the phone in Step 112… If the button is tapped, a program may be executed or a function be performed); or sending preset audio information to the terminal.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the second operation is one of tapping a preset virtual button to Choi’s display update of a notification bar, with when an action to update the display is taken in response to tapping a preset virtual button as taught by Li. One would have been motivated to combine Li with Choi, and would have had a reasonable expectation of success, as the combination provides useful info to user with convenience (Li, para. [0053]).

Claim 22:	
Choi and Li teach the message processing method of claim 21
Choi teaches wherein before stopping displaying the second content of the second unread message and maintaining displaying the first content of the first unread message on the first user interface of the terminal (i.e. para. [0110], “the controller 180 can prioritize notification messages from a particular person in the following order: SMS, MMS, and emails”, wherein the controller must prioritize the notifications prior to displaying the updated notifications in specific area S in response to a drag input in the second direction), the message processing method further comprises:  
determining that the first unread message is the important unread message; and	determining that the second unread message is the unimportant unread message (i.e. para. [0130], “the controller 180 can designate notification messages satisfying a predetermined condition as important”, wherein unimportant unread messages are equivalent to notification messages that do not satisfy a predetermined condition);	 and displaying the first content of the first unread message instead of the second content of the second unread message on the second user interface of the terminal (i.e. para. [0110], Fig. 7, “the controller 180 can prioritize notification messages from a particular person in the following order: SMS, MMS, and emails”, wherein in a case where a mix of high and low priority notifications are displayed in Fig 7(a), the controller may reorder notifications in an order that stops displaying low priority notifications and orders only the highest priority notifications to be displayed in Fig. 7(b)).  

Claim 23:
Choi and Li teach the message processing method of claim 22.
Choi further teaches
wherein determining that the first unread message is the important unread message comprises determining, based on at least one of a source function of the first unread message, a source application of the first unread message, or whether the first unread message comprises a preset field, that the first unread message is the important unread message (i.e. para. [0110], the controller 180 can prioritize notification messages from a particular person in the following order: SMS, MMS, and emails”, wherein important unread messages are equivalent to the SMS messages as they are most important unread messages).  

Claim 24:
Choi and Li teach the message processing method of claim 22.
Choi further teaches
wherein determining that the second unread message is the unimportant unread message comprises determining, based on at least one of a source function of the second unread message, a source application of the second unread message, or whether the second unread message comprises a preset field, that the second unread message is the unimportant unread message (i.e. para. [0110], “the controller 180 can prioritize notification messages from a particular person in the following order: SMS, MMS, and emails”, wherein unimportant unread messages are equivalent to email messages and they are the least important unread messages).  

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 20150177970 “Choi” and further in view of U.S. Patent Application Publication NO. 20160132132 “Li” as applied to claim 21 above, and further in view of U.S. Patent Application Publication NO. 20180335939 “Karunamuni”.
Claim 25:
Choi and Li teach the message processing method of claim 21.
Choi further teaches wherein before automatically stopping displaying the second content of the second unread message and maintaining displaying the first content of the first unread message on the first user interface of the terminal (i.e. para. [0138], “the controller 180 can automatically slide the notification bar NB and display it on the touch screen 151. The controller 180 can display at least either notification messages that have not been displayed, unread notification messages, unread important notification messages, or saved notification messages on the notification bar N”, wherein the controller displaying unread important notifications instead of unread notifications), 
	While Choi teaches automatically stopping displaying the second content of the second unread message on the second user interface and maintaining displaying the first content of the first unread message on the first user interface of the terminal, Choi does not explicitly teach the message processing method further comprises
	determining that the second operation occurs after a preset duration elapses after the first user interface is exited
However, Karunamuni teaches
determining that the second operation occurs after a preset duration elapses (i.e. para. [0425], FIGS. 5A40-5A45, the second rightward swipe gesture is detected after a threshold amount of time of the first rightward swipe gesture) after the first user interface is exited (i.e. para. [0425], FIGS. 5A40-5A45, the initially displayed application (e.g., the web browser application) is redisplayed in response to the second rightward swipe gesture). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add determining that the second operation occurs after a preset duration that elapses after the first user interface is exited to Choi-Li’s display of a different notification bar when a notification bar is reopened, with the detection of an action within a certain period of time after exiting a first user interface as taught by Karunamuni. One would have been motivated to combine Karunamuni with Choi-Li, and would have had a reasonable expectation of success, in order to reduce the number of steps needed to return to a previous user interface of the user's choice (Karunamuni, para. [0425]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H TAN whose telephone number is (571)272-7433. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.T./Examiner, Art Unit 2171                                                                                                                                                                                                        
/DANIEL SAMWEL/Primary Examiner, Art Unit 2171